Exhibit 10.1

FIRST AMENDMENT

TO

AIRCRAFT TIME SHARING AGREEMENT

 

 

This FIRST AMENDMENT TO AIRCRAFT TIME SHARING AGREEMENT (this “Amendment”) is
entered into this 23rd day of April, 2019 by and between Zimmer, Inc., a
Delaware corporation (“Time Share Lessor” or “Company”), and Bryan C. Hanson
(“Time Share Lessee” or “Executive”) and amends that certain AIRCRAFT TIME
SHARING AGREEMENT (the “Agreement”) dated as of the 27th day of February, 2018,
by and between Company and Executive.

 

WHEREAS, Company and Executive desire to amend the Agreement as provided for in
this Amendment.

 

NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Company and Executive hereby amend the terms of the Agreement as
follows:

 

A.

Capitalized words and phrases not otherwise defined in this Amendment shall have
the meanings ascribed to such words and phrases in the Agreement.

 

B.

Section 6 of the Agreement is hereby amended by deleting all of the text of
Section 6 up to but not including Subsections 6.1 through 6.10, and inserting in
place of the deleted text the following new text:

 

 

6.

Flight Charges.  For each flight provided to Executive under this Agreement,
Company may, in its sole discretion, either provide such flight to Executive at
no charge, or may charge Executive any amount determined by Company in its sole
discretion up to an amount not in excess of the lesser of (i) the aggregate
incremental costs incurred by the Company to operate the flight; and (ii) the
maximum amount of expense reimbursement permitted in accordance with 14 C.F.R.
Section 91.501(d), which expenses include and are limited to the sum of the
amounts set forth below in Sections 6.1 through 6.10 of this Agreement
inclusive.  Without limiting the generality of the foregoing, in the event that
the amount charged by the Company for any flight provided to Executive is zero
or otherwise is less than the value of the flight as determined under Treas.
Reg. Section 1.61-21(g) (hereinafter the “SIFL Value”), the Company shall impute
fringe benefit income to Executive in an amount equal to the excess of the SIFL
Value of such flight over the amount charged to the Executive for such flight.

 

C.

Except as otherwise provided in this Amendment, all the terms and conditions
contained in the Agreement remain in full force and effect.  

 

D.

This Amendment may be executed in counterparts, each of which when executed and
delivered shall be deemed an original and all together shall constitute one and
the same instrument.

 




--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this FIRST AMENDMENT TO AIRCRAFT
TIME SHARING AGREEMENT to be executed and delivered as of the date first above
written.

 

 

Company:

 

Executive:

 

 

 

Zimmer, Inc.

 

Bryan C. Hanson

 

 

 

 

 

 

 

 

 

By:

/s/ Chad. F. Phipps                                  

/s/ Bryan C. Hanson

Print:

Chad F. Phipps

 

Title:

Senior Vice President,

 

 

General Counsel and Secretary

 

 

2

 